         Case 2:20-cr-00232-RFB-EJY Document 31 Filed 06/11/21 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     KATHRYN C. NEWMAN
 3   Assistant Federal Public Defender
     Nevada State Bar No. 13733
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Kathryn_Newman@fd.org

 7   Attorney for Mario Sanchez, Jr.

 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:20-cr-00232-RFB-EJY

12                  Plaintiff,                               STIPULATION TO CONTINUE
                                                               SENTENCING HEARING
13          v.
                                                                   (Third Request)
14   MARIO SANCHEZ, JR.,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Christopher Chiou,
18   Acting United States Attorney, and Daniel Clarkson, Assistant United States Attorney, counsel
19   for the United States of America, and Rene L. Valladares, Federal Public Defender, and Kathryn
20   C. Newman, Assistant Federal Public Defender, counsel for Mario Sanchez, Jr., that the
21   Sentencing Hearing currently scheduled on June 24, 2021, be vacated and continued to a date
22   and time convenient to the Court, but no sooner than August 23, 2021.
23          This Stipulation is entered into for the following reasons:
24          1.      Mr. Sanchez is attempting to resolve the pending detainers in advance of his
25   sentencing in this matter. If unresolved, these detainers could negatively impact Mr. Sanchez’s
26   housing placement and access to programs while within the Bureau of Prisons.
       Case 2:20-cr-00232-RFB-EJY Document 31 Filed 06/11/21 Page 2 of 3




 1        2.     The defendant is in custody and agrees with the need for the continuance.
 2        3.     The parties agree to the continuance.
 3        This is the third request for a continuance of the sentencing hearing.
 4        DATED this 10th day of June, 2021.
 5
 6   RENE L. VALLADARES                             CHRISTOPHER CHIOU
     Federal Public Defender                        Acting United States Attorney
 7
 8      /s/ Kathryn C. Newman                          /s/ Daniel Clarkson
     By_____________________________                By_____________________________
 9   KATHRYN C. NEWMAN                              DANIEL CLARKSON
     Assistant Federal Public Defender              Assistant United States Attorney
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                   2
         Case 2:20-cr-00232-RFB-EJY Document 31 Filed 06/11/21 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                        Case No. 2:20-cr-00232-RFB-EJY
 4
                   Plaintiff,                         ORDER
 5
            v.
 6
     MARIO SANCHEZ, JR.,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the sentencing hearing currently scheduled for

11                                                                       August 26, 2021 at the
     Thursday, June 24, 2021 at 1:00 p.m., be vacated and continued to ________________

12   hour of ___:___
              9 00 __.m.
                     a by video conference.
13          DATED this 11th
                       ___ day of June, 2021.

14
15
                                                RICHARD F. BOULWARE, II
16
                                                UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
                                                  3
